DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/27/2021.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the reflective structure is a concave reflective structure which protrudes towards the base substrate, the base substrate is provided with a groove structure on a side thereof facing the concave reflective structure, and the concave reflective structure is adhered to the groove structure” as recited in claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 109786470 A, hereinafter refer to Huang) in view of Huang (CN 108878572 A, hereinafter refer to Huang ‘572).
U.S. 2021/0217784 A1 (hereinafter refer to Li) is relied upon solely for the English language translation of CN 109786470 A.
CN 108878572 A (hereinafter refer to Huang ‘572) is relied upon solely for the English language translation of CN 108878572 A. 
Regarding Claim 1: Huang discloses a detection panel (see Li, Fig.3 as shown below and ¶ [0002]), comprising: 

    PNG
    media_image1.png
    586
    549
    media_image1.png
    Greyscale

a plurality of detection pixel units in an array (note: Huang is silent upon explicitly disclosing plurality of detection pixel units in an array; however, Huang teaches single detection pixel units in an array. Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to duplicate the Huang detection pixel in order to obtain a plurality of detection pixel), wherein each of the detection pixel units comprises a reflective structure (light shielding layer 80 is equivalent to the claimed reflective structure) on a base substrate (10), a detection circuit (thin film transistor) and a photoelectric conversion structure (70/74/62) on the reflective structure (80) (see Li, Fig.3 as shown above and ¶ [0093]); 
wherein the photoelectric conversion structure (70/74/62) comprises a first electrode (the wiring portion of drain electrode 62), a photodiode (70) and a second electrode (74) stacked sequentially, and the first electrode (62) is electrically connected with the detection circuit (thin film transistor) (see Li, Fig.3 as shown above and ¶ [0093]), and 
an orthographic projection of the reflective structure (80) on the base substrate (10) at least covers an orthographic projection of the photodiode (70) on the base substrate (10) (see Li, Fig.3 as shown above). 
Huang is silent upon explicitly disclosing wherein the first electrode is an optically transparent electrode.
Before effective filing date of the claimed invention the disclosed material were known in order to improve photocurrent and photoelectric sensing detection substrate signal to noise ratio.
For Support see Huang ‘572, which teaches wherein the first electrode (11) is an optically transparent electrode (see Huang ‘572, Figs.1-2, abstract, and page.5).
Huang discloses the claimed invention except for the material of the first electrode. Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Huang and Huang ‘572 to enable the known transparent material as taught by Huang ‘572 in order to improve photocurrent and photoelectric sensing detection substrate signal to In re Leshin, 125 USPQ 416.
Regarding Claim 2: Huang as modified teaches a detection panel as set forth in claim 1 as above. The combination of Huang and Huang ‘572 further teaches wherein the orthographic projection of the reflective structure (80) on the base substrate (10) completely covers an orthographic projection of the corresponding detection pixel unit on the base substrate (10) (see Li, Fig.3 as shown above).  
Regarding Claim 3: Huang as modified teaches a detection panel as set forth in claim 1 as above. The combination of Huang and Huang ‘572 further teaches wherein the reflective structure (80) is a planar reflective structure (see Li, Fig.3 as shown above).  
Regarding Claim 7: Huang as modified teaches a detection panel as set forth in claim 1 as above. The combination of Huang and Huang ‘572 further teaches wherein a material of the first electrode (11) is translucent conductive material or transparent conductive material (see Huang ‘572, Figs.1-2, abstract, and page.5).  
Regarding Claim 8: Huang as modified teaches a detection panel as set forth in claim 7 as above. The combination of Huang and Huang ‘572 further teaches wherein the translucent conductive 2material (11
Regarding Claim 9: Huang as modified teaches a detection panel as set forth in claim 1 as above. The combination of Huang and Huang ‘572 further teaches wherein a bias voltage layer (140) on the second electrode (74), the bias voltage layer (140) is electrically connected with the second electrode (74) (see Li, Fig.3 as shown above).  
Regarding Claim 11: Huang as modified teaches a detection panel as set forth in claim 1 as above. The combination of Huang and Huang ‘572 further teaches wherein the photodiode (70) is a PIN photodiode (see Li, Fig.3 as shown above and ¶ [0093]).  
Regarding Claim 12: Huang as modified teaches a detection panel as set forth in claim 1 as above. The combination of Huang and Huang ‘572 further teaches a photo detection device, comprising the detection panel according to claim 1 (see Li, Fig.3 as shown above, ¶ [0093], and ¶ [0118]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 109786470 A, hereinafter refer to Huang) and Huang (CN 108878572 A, hereinafter refer to Huang ‘572) as applied to claim 1 above, and further in view of Li et al. (CN 110299380 A, hereinafter refer to Li)
U.S. 2021/0217784 A1 (hereinafter refer to Li) is relied upon solely for the English language translation of CN 109786470 A.
CN 108878572 A (hereinafter refer to Huang ‘572) is relied upon solely for the English language translation of CN 108878572 A. 
CN 110299380 A (hereinafter refer to Li) is relied upon solely for the English language translation of CN 110299380 A. 
Regarding Claim 6: Huang as modified teaches a detection panel as applied to claim 1 above. The combination of Huang and Huang ‘572 is silent upon explicitly disclosing wherein the base substrate is a flexible base substrate.  
Before effective filing date of the claimed invention the disclosed flexible base substrate were known as an alternative substrate of inflexible base substrate for forming a substrate for display device.  
for support see Li, which teaches wherein the base substrate is a flexible base substrate or inflexible base substrate (see Li, Fig.1 and page.4).  
The modification of Huang discloses the claimed invention except for the material of the substrate.  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Huang, Huang ‘572, and Li to enable ta flexible base substrate as taught by Li as alternative material to inflexible base substrate for forming a substrate for display device, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for forming a substrate for display device involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 109786470 A, hereinafter refer to Huang) and Huang (CN 108878572 A, hereinafter refer to Huang ‘572) as applied to claim 9 above, and further in view of Shinba et al. (U.S. 2012/0267539 A1, hereinafter refer to Shinba).
U.S. 2021/0217784 A1 (hereinafter refer to Li) is relied upon solely for the English language translation of CN 109786470 A.
CN 108878572 A (hereinafter refer to Huang ‘572) is relied upon solely for the English language translation of CN 108878572 A. 
Regarding Claim 10: Huang as modified teaches a detection panel as applied to claim 9 above. The combination of Huang and Huang ‘572 is silent upon explicitly disclosing wherein a scintillator layer on the bias voltage layer, the scintillator layer is configured to convert a radiation signal into a visible light signal.  
Before effective filing date of the claimed invention the disclosed scintillator layer were known to be disposed on the bias voltage layer in order to converting incident radiation into fluorescence.
For support see Shinba, which teaches wherein a scintillator layer (13) on the bias voltage layer, the scintillator layer (13) is configured to convert a radiation signal into a visible light signal (see Shinba, Fig.2 as shown below, abstract, and ¶ [0020]). 

    PNG
    media_image2.png
    406
    660
    media_image2.png
    Greyscale

13) on the bias voltage layer as taught by Shinba in order to converting incident radiation into fluorescence (see Shinba, Fig.2 as shown above, abstract, and ¶ [0020]).
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BITEW A DINKE/Primary Examiner, Art Unit 2896